 

Exhibit 10.1

RUDOLPH TECHNOLOGIES, INC.

2018 STOCK PLAN 

1.

Purposes of the Plan.  The purposes of this 2018 Stock Plan are:

 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 

•

to provide additional incentive to Employees, Directors and Consultants, and

 

•

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units and Performance Shares.

 

2.

Definitions.  As used herein, the following definitions shall apply:

(a)“Administrator” means the Committee or the Board, as applicable.

(b)“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

(c)“Applicable Laws” means any applicable law, including without limitation,
provisions of the Code, the Securities Act, the Exchange Act and any rules or
regulations thereunder; corporate, securities, tax or other laws, statutes,
rules, requirements or regulations, whether federal, state or local; and rules
of any securities exchange or automated quotation system on which the Stock is
listed, quoted or traded; and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.

(d)“Award” means a grant under the Plan of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Shares pursuant to Section 4(e),
Performance Units or Performance Shares.

(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan.

(f)“Board” means the Board of Directors of the Company.

(g)“Cause” means, in the absence of any employment agreement then in effect
between a Participant and the Company (or the Affiliate employing Participant)
otherwise defining Cause:

(i)acts of personal dishonesty, gross negligence or willful misconduct on the
part of a Participant in the course of his or her employment or services;

(ii)a Participant’s engagement in conduct that results, or could reasonably be
expected to result, in material injury to the reputation or business of the
Company or its Affiliates;

(iii)misappropriation by a Participant of the assets or business opportunities
of the Company or its Affiliates;

(iv)embezzlement or fraud committed by a Participant, or at his or her
direction, or with his or her personal knowledge;

(v)a Participant’s conviction by a court of competent jurisdiction of, or
pleading “guilty” or “no contest” to:

(A)a felony (or its state law equivalent); or

(B)any other criminal charge (other than minor traffic violations) that has, or
could be reasonably expected to have, an adverse impact on the performance of
the Participant’s duties to the Company or its Affiliates; or

1

 

--------------------------------------------------------------------------------

 

(vi)failure by a Participant to follow the lawful directions of a superior
officer or manager or the Board.

In the event there is then in effect an employment agreement between a
Participant and the Company or Affiliate employing Participant defining Cause,
“Cause” will have the meaning provided in such agreement.

(h)“Change-in-Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person or more than one person acting as a group (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection 2(h)(i), the acquisition of additional stock by any Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company, will not be considered a Change-in-Control; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not approved by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this subsection 2(h)(ii), if any Person is considered
to be in effective control of the Company, the acquisition of additional control
of the Company by the same Person will not be considered a Change-in-Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition; provided, however, that for purposes of this subsection 2(h)(iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets:

(A)a transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer; or

(B)a transfer of assets by the Company to:

(1)a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock;

(2)an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;

(3)a Person, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the Company; or

(4)an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in subsection
2(h)(iii)(B)(3).

For purposes of this subsection 2(h)(iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

For purposes of this definition, “group” shall have the meaning under Section 13
of the Exchange Act.

In the event that this Section 2(h) is inconsistent with the definition of
Change-in-Control under Section 409A of the Code and the Regulations thereunder,
the definition under Section 409A of the Code and Regulations shall apply.

(i)“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(j)“Committee” means the Compensation Committee of the Board or other committee
appointed by the Board to administer the Plan, in either case, the composition
of which shall at all times satisfy the provisions of Rule 16b-3 and

2

 

--------------------------------------------------------------------------------

 

applicable stock exchange rules, except that, if for any reason the Committee
does not meet the requirements of Rule 16b-3, such noncompliance with the
requirements of Rule 16b-3 shall not affect the validity of the Awards,
interpretations or other actions of the Committee. If no committee of the Board
has been established to administer the Plan, the Board shall exercise all of the
powers of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(k)“Common Stock” means the common stock of the Company, $0.001 par value per
share.

(l)“Company” means Rudolph Technologies, Inc., a Delaware corporation, and its
Subsidiaries, successors and assigns.

(m)“Consultant” means any person, including an advisor, engaged by the Company
or its Affiliates to render services to such entity.

(n)“Director” means a member of the Board.

(o)“Disability” means a determination that the Participant or Service Provider
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as determined by the Administrator upon the basis of
such evidence as the Administrator deems appropriate or necessary.  A
determination that a Participant or Service Provider is eligible for full
long-term disability under any long-term disability plan, as may then be in
effect at the Company, will be conclusive evidence of Disability.

(p)“Effective Date” has the meaning set forth in Section 18.

(q)“Employee” means any person, including Officers and Directors, employed by
the Company or its Affiliates.  Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s)“Exchange Program” means a program, which may be applicable to a single Award
or Participant or multiple Awards or Participants, under which, subject to
stockholder approval thereof:

(i)outstanding Options or Stock Appreciation Rights are surrendered or cancelled
when the exercise price per Share exceeds the Fair Market Value of one Share in
exchange for Awards of the same type, Awards of a different type, and/or cash
(other than in connection with a merger, acquisition or similar transaction);

(ii)the exercise price of an outstanding Option or Stock Appreciation Right is
reduced; and/or

(iii)any other action is taken with respect to an Award that would be treated as
a repricing under the rules and regulations of the national securities exchange
on which the Shares are then listed.

(t)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

3

 

--------------------------------------------------------------------------------

 

(u)“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships) of the Employee, any person sharing the
Employee’s household (other than a tenant or employee), a trust in which these
persons (or the Employee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than fifty percent (50%) of the voting interests.

(v)“Fiscal Year” means the fiscal year of the Company.

(w)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(x)“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(y)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(z)“Option” means a stock option granted pursuant to the Plan.

(aa)“Outside Director” means a Director who is not an Employee.

(bb)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(cc)“Participant” means the holder of an outstanding Award.

(dd)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10 and which may
be settled for Shares.

(ee)“Performance Period” shall have the meaning set forth in Section 10(b) of
the Plan.

(ff)“Performance Unit” means an Award denominated in units, which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine and which may be settled for cash,
Shares or other securities or a combination of the foregoing pursuant to
Section 10.

(gg)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock is subject to restrictions, and therefore, the Shares are
subject to a substantial risk of forfeiture.  Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator, subject to
Section 4(d) of the Plan.

(hh)“Plan” means this 2018 Stock Plan.

(ii)“Prior Plan” means the Rudolph Technologies, Inc. 2009 Stock Plan.

(jj)“Restricted Stock” means shares of Common Stock issued pursuant to Section 7
of the Plan subject to certain restrictions and risk of forfeiture.

(kk)“Restricted Stock Unit” means a bookkeeping entry representing one Share,
granted pursuant to Section 8.  Each Restricted Stock Unit represents an
unfunded and unsecured obligation of the Company.

(ll)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
l6b-3.

(mm)“Section 16(b)” means Section 16(b) of the Exchange Act.

(nn)“Service Provider” means an Employee, Director or Consultant.

(oo)“Share” means a share of the Common Stock, as may be adjusted in accordance
with Section 14 of the Plan.

4

 

--------------------------------------------------------------------------------

 

(pp)“Specified Employee” is a Participant or Service Provider who, as of the
Participant's or Service Provider’s date of termination, is a key employee of
the Company within the meaning of Section 416(i)(1)(A)(i), (ii), or (iii) of the
Code (applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5)) at any time during the twelve (12) month period ending on a
Specified Employee Identification Date.  If a Participant or Service Provider is
a key employee as of a Specified Employee Identification Date, the Participant
or Service Provider is treated as a key employee for purposes of the Plan for
the entire twelve (12) month period beginning on the Specified Employee
Effective Date.  

(qq)“Specified Employee Effective Date” is the date as set forth in Treasury
Regulation Section 1.409A-1(i)(4). 

(rr)“Specified Employee Identification Date” shall mean December 31 of each
year.

(ss)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(tt)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(uu)“Substitute Awards” has the meaning set forth in Section 3(e) of the Plan.

3.

Stock Subject to the Plan.

(a)Share Reserve. Subject to the provisions of Section 14 of the Plan, the
maximum number of Shares that may be issued under the Plan is 3,240,000
Shares.  Upon the Effective Date, no further awards shall be granted under the
Prior Plan.  If, after the Effective Date, any Shares subject to awards granted
under the Prior Plan would again become available for new awards under the terms
of such plan if such plan were still in effect and without regard to any
termination thereof, then those Shares will be available for the purpose of
granting Awards under this Plan, thereby increasing the limit in the preceding
sentence. The Shares issued pursuant to Awards under the Plan may be authorized,
but unissued, or reacquired Common Stock.

(b)Certain Adjustments to Share Reserve.

(i)To the extent that an Award terminates, expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program approved by stockholders, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Units or Performance Shares, is terminated
or forfeited in whole or in part due to failure to vest, the Shares (or for
Awards other than Options or Stock Appreciation Rights, the forfeited Shares)
which were subject to such terminated, expired, unexercised, surrendered or
forfeited Award shall become available for future grant or issuance under the
Plan. To the extent that the full number of Shares subject to an Award of
Performance Units, Performance Shares or other Award subject to
performance-based vesting criteria is not issued by reason of failure to achieve
maximum performance goals, the number of Shares not issued shall be shall become
available for future grant or issuance under the Plan.

(ii)All Shares subject to a Stock Appreciation Right (not the number of net
Shares actually issued pursuant to a Stock Appreciation Right upon any exercise)
will be counted against the number of Shares available for issuance under
Section 3(a).

(iii)Shares used to pay the exercise price of an Award or to satisfy the tax
withholding obligations related to an Award will not again become available for
future grant or sale under the Plan.

(iv)To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.

(v)Any dividend equivalent denominated in Shares will be counted against the
number of Shares available for issuance under Section 3(a) in such amount and at
such time as the dividend equivalent first constitutes an unconditional
obligation to issue Shares.

(c)Incentive Stock Option Limit. Notwithstanding the foregoing and, subject to
adjustment as provided in Section 14, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal

5

 

--------------------------------------------------------------------------------

 

the aggregate Share number stated in the first sentence of subsection 3(a)
above, plus, to the extent allowable under Section 422 of the Code and the
Treasury Regulations promulgated thereunder, any Shares that become available
for issuance under the Plan pursuant to Sections 3(a) and 3(b) above.

(d)Individual Award Limits.

(i)Outside Directors. For any calendar year, the value of Awards granted to an
individual Outside Director may not exceed $600,000, calculating the value of
any such Awards based on the grant date fair value of such Awards for financial
reporting purposes.

(ii)All Service Providers Other than Outside Directors.  For any calendar year,
the value of all Awards granted to any individual Service Provider other than an
Outside Director may not exceed $5,000,000, calculating the value of any such
Awards based on the grant date fair value of such Awards for financial reporting
purposes.  Notwithstanding the foregoing, any Award of Performance Units or
Performance Shares or any other Award subject to performance-based vesting
criteria shall be taken into account assuming target performance achievement
under the terms of such Award for purposes of applying this annual limit.

(e)Substitute Awards.

(i)In connection with an entity’s merger or consolidation with the Company or
any Subsidiary or the direct or indirect acquisition by the Company or any
Subsidiary of an entity’s property or stock, the Committee may grant Awards in
substitution or exchange for any options or other stock or stock-based awards
granted before such merger or consolidation by such entity or its affiliate
(“Substitute Awards”). Substitute Awards may be granted on such terms and
conditions as the Committee deems appropriate, notwithstanding any limitations
on Awards in the Plan, including, but not limited to, the limitation under
Section 4(d). Substitute Awards will not count against the aggregate Share
reserve in Section 3(a), except that Shares acquired by exercise of substitute
Incentive Stock Options will count against the maximum number of Shares that may
be issued pursuant to the exercise of Incentive Stock Options under the Plan.

(ii)Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines by merger,
consolidation or otherwise, has shares available under a pre-existing plan
approved by its stockholders and not adopted in contemplation of such
acquisition or combination as determined by the Administrator, the shares
available for grant pursuant to the terms of such pre-existing plan (as
appropriately adjusted to reflect the transaction) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan
under Section 3(a) (and shares subject to such Awards, which, for the avoidance
of doubt, excludes Substitute Awards, may again become available for Awards
under the Plan as provided under Section 3(b) above); provided that Awards using
such available Shares (or any Shares that again become available for issuance
under the Plan under Section 3(b) above) shall not be made after the date awards
or grants could have been made under the terms of the pre-existing plan absent
the acquisition or combination, and shall only be made to individuals who were
employees or directors of such acquired or combined company or any of its
subsidiaries prior to such acquisition or combination.

4.

Administration of the Plan.

(a)Powers of the Administrator.  Subject to the provisions of the Plan, the
Administrator shall have the authority, in its discretion:

(i)to determine the Fair Market Value;

(ii)to select the Service Providers to whom Awards may be granted hereunder;

(iii)to determine the number of Shares to be covered by each Award granted
hereunder;

(iv)to approve forms of Award Agreements for use under the Plan;

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder.  Such terms and conditions may include,
but are not limited to, the exercise price; the vesting period of Awards or the
time or times when Awards may be exercised (which may be based in whole or in
part on performance criteria), which shall be established in accordance with
Section 4(d); any vesting acceleration or waiver of forfeiture restrictions

6

 

--------------------------------------------------------------------------------

 

(notwithstanding Section 4(d) to the contrary); any restriction or limitation
regarding any Award or the Shares relating thereto; and any and all other Award
terms and conditions;

(vi)to interpret, construe and administer the Plan and Awards granted pursuant
to the Plan, including the adoption of rules, modifications, procedures and
sub-plans as may be necessary or desirable for administration of the Plan,
including for purposes of granting Awards to Participants in foreign countries
and qualifying any such Awards for preferential tax treatment under Applicable
Law; the Administrator may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award in the manner and to the
extent the Administrator deems necessary or desirable to carry it into effect.
Any action or decision of the Administrator in the interpretation or
administration of the Plan, as described herein, shall be within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned;

(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(viii)to modify or amend each Award (subject to Section 19 of the Plan),
including, but not limited to, the discretionary authority to extend the
post-termination exercisability or vesting period of Awards (but in no event
shall such period of exercisability be extended beyond the expiration of the
term of the Award);

(ix)to allow Participants to satisfy withholding tax obligations in such a
manner as prescribed in Section 15;

(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi)delegate to a committee of one or more Outside Directors or, to the extent
permitted by Applicable Law, to one or more officers or a committee of officers,
the authority to grant Awards to, and to cancel or take any other action in
respect of, any Awards to Employees or Consultants of the Company who are not
Directors or Officers;

(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award, subject to compliance with Section 409A of the Code; and

(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.

Notwithstanding the foregoing, other than pursuant to Section 14, no Exchange
Program may be implemented by the Administrator without the prior approval of
the Company’s stockholders.

(b)Effect of Administrator’s Decision.  All decisions, determinations,
interpretations or actions of the Administrator made or taken pursuant to grants
of authority under the Plan shall be made or taken in the sole discretion of the
Administrator and shall be final, conclusive and binding on all persons for all
purposes.  The Administrator’s decisions and determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
such Participants are similarly situated.

(c)No Liability.  Under no circumstances shall the Company, its Affiliates, the
Administrator, the Board, any Director or any Officer of the Company incur any
liability, including for any direct, indirect, incidental, consequential or
special damages (including lost profits) of any form, whether or not
foreseeable, with respect to the Plan or the Company’s, its Affiliates’, the
Administrator’s, the Board’s or any Director’s or Officer’s roles, acts,
omissions, determinations or interpretations in connection with the Plan or any
Award.

(d)Minimum Vesting. All Awards granted to all Participants under the Plan shall
be subject to a minimum vesting period of not less than one year from the date
of grant; provided, however, the Administrator may provide for the grant of
Awards to Participants without regard to the foregoing minimum vesting
requirement with respect to a maximum of five percent (5%) of the total number
of Shares authorized for issuance under the Plan pursuant to Section 3(a), as
may be adjusted under Section 14(a).  

5.Eligibility.  Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Performance Units, and Performance Shares may be granted to Service
Providers.  Incentive Stock Options may be granted only to employees of the
Company or any Parent or Subsidiary of the Company.

7

 

--------------------------------------------------------------------------------

 

6.

Stock Options.

(a)Limitations.  Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options shall be treated as
Nonstatutory Stock Options.  For purposes of this subsection 6(a), Incentive
Stock Options shall be taken into account in the order in which they were
granted.  The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted. No dividends or dividend
equivalents may be granted in respect of any Option, and holders of Options
carry no voting rights.

(b)Term of Option.  The term of each Option shall be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.  Moreover, in the case of an Incentive Stock Option granted to
a Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.  In the case of a
Nonqualified Stock Option, the term shall be ten (10) years from the date of
grant or such shorter term as may be provided in the Award Agreement.  

(c)Option Exercise Price and Consideration.

(i)Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator, but
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of the grant.  In addition, in the case of an Incentive Stock
Option granted to an employee of the Company or any Parent or Subsidiary of the
Company who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than one hundred ten percent (110%) of the Fair Market Value
per Share on the date of grant.

(ii)Vesting Period.  At the time an Option is granted, the Administrator shall
fix the period within which the Option may be exercised and shall determine any
conditions that must be satisfied before the Option may be exercised.  Any
vesting period shall be established in accordance with Section 4(d) of the Plan.

(d)Exercise of Option.

(i)Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder shall be exercisable according to the terms of the Plan and the Award
Agreement and at such times and under such conditions as determined by the
Administrator and set forth in the Award Agreement.  An Option may not be
exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives:

(A)notice of exercise (in such form as the Administrator may specify from time
to time) from the person entitled to exercise the Option, and

(B)full payment for the Shares with respect to which the Option is exercised
(together with applicable withholding taxes).  Full payment shall be made:

(1)in cash or by personal check, certified check or bank check or wire transfer
of immediately available funds;

(2)other Shares provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option is exercised, provided that accepting such Shares will not result in
any adverse accounting consequences to the Company, as the Administrator
determines in its sole discretion;

8

 

--------------------------------------------------------------------------------

 

(3)by delivery of a properly executed exercise notice together with any other
documentation as the Administrator and the Participant’s broker, if applicable,
require to effect an exercise of the Option and delivery to the Company of the
sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price;

(4)by withholding Shares otherwise issuable in connection with the exercise of
the Option (“net exercise”);

(5)such other consideration and method of payment authorized by the
Administrator in its discretion or permitted by the Award Agreement, the Plan
and Applicable Law; or

(6)any combination of the foregoing methods of payment.

(7)Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse.  Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option.  The Company shall issue (or cause
to be issued) such Shares promptly after the Option is exercised.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available under the Option by the number of Shares as to which the
Option is exercised.

(ii)Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider, other than for Cause or due to the Participant’s death
or Disability, the Participant may exercise his or her Option within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement).  In the absence of
a specified time in the Award Agreement, any vested portion of the Option shall
remain exercisable for three (3) months following the Participant’s termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  Unless otherwise provided by the Administrator
or in the Award Agreement, if on the date of termination, the Participant is not
vested as to all or any portion of his or her Option, the unvested portion of
the Option shall terminate.  If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator or in
the Award Agreement, the Option shall terminate.

(iii)Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, any vested portion of the Option shall remain exercisable for twelve
(12) months following the Participant’s termination (but in no event later than
the expiration of the term of such Option as set forth in the Award
Agreement).  Unless otherwise provided by the Administrator or in the Award
Agreement, if on the date of termination the Participant is not vested as to all
or any portion of his or her Option, the unvested portion of the Option shall
terminate.  If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator or in the Award Agreement,
the Option shall terminate.

(iv)Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement).  In the absence of a
specified time in the Award Agreement, any vested portion of the Option shall
remain exercisable for twelve (12) months following the Participant’s death (but
in no event later than the expiration of the term of such Option as set forth in
the Award Agreement).  The Option may be exercised by the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable by the Administrator.  If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person or persons to whom the Option is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and
distribution.  Unless otherwise provided by the Administrator or in the Award
Agreement, if at the time of death the Participant is not vested as to all or
any portion of his or her Option, the unvested portion of the Option shall
terminate.  If the Option is not so exercised within the time specified by the
Administrator or in the Award Agreement, the Option shall terminate.

9

 

--------------------------------------------------------------------------------

 

(v)Termination for Cause.  If a Participant’s status as a Service Provider is
terminated for Cause, then the Option, whether vested or unvested, will
immediately terminate upon such termination.

7.

Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b)Restricted Stock Agreement.  Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, which shall
be established in accordance with Section 4(d) of the Plan; the number of Shares
granted; and such other terms and conditions as the Administrator, in its sole
discretion, will determine. Unless the Administrator determines otherwise, the
Company (or its designee) as escrow agent will hold Shares of Restricted Stock
(or a stop-transfer restriction will be placed on any Shares of Restricted Stock
issued in book-entry form) until the restrictions on such Shares have lapsed.

(c)Transferability.  Except as provided in this Section 7 and Section 13, Shares
of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.

(d)Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e)Removal of Restrictions.  Except as otherwise provided in this Section 7,
Shares of Restricted Stock granted under the Plan will be released from these
restrictions as soon as practicable after the last day of the Period of
Restriction, as provided in the Award Agreement, or at such other time as the
Administrator may determine.  Notwithstanding the foregoing, the Administrator
is authorized, in its sole discretion, to allow participants to cause their
otherwise vested Restricted Stock to be deferred pursuant to the terms of any
nonqualified deferred compensation program as may be established by the Company
from time to time in its discretion for eligible employees or Directors.
Notwithstanding any provision of the Plan to the contrary, including but not
limited to Section 4(d), in the event of the death, Disability, retirement or
other termination of service of a Service Provider or a Change-in-Control, the
Administrator, in its discretion, may accelerate or otherwise modify the time at
which any restrictions will lapse or be removed.  

(f)Voting Rights.  During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.

(g)Dividends.  The Administrator may, in its sole discretion, provide that
Awards of Restricted Stock earn dividends paid with respect to such Shares. Any
such dividends shall be accumulated and credited to an account for the
Participant, settled in cash or shares of Stock as determined by the
Administrator, and shall be subject to the same terms and conditions, including
vesting restrictions, as the Award with respect to which the dividends are
credited. The Administrator may determine that any dividends so credited to a
Participant’s account shall accrue interest at a rate per annum specified by the
Administrator. Any credited dividends and accrued interest, if any, shall be
paid as soon as administratively practicable following the time the related
shares of Restricted Stock vest and are paid to the Participant. For the
avoidance of doubt, no dividends or accrued interest, if any, may be paid before
the underlying Restricted Stock vests, and to the extent an Award of Restricted
Stock is terminated, cancelled or forfeited in whole or in part, due to failure
to meet performance conditions or otherwise, any dividends and accrued interest,
if any, credited with respect to such Award shall be terminated, cancelled or
forfeited at the same time and to the same extent as such Award.

(h)Termination of Restricted Stock Award.  On the date set forth in the Award
Agreement or as provided by the Administrator, the Restricted Stock for which
restrictions have not lapsed will be forfeited to the Company.

8.

Restricted Stock Units.

(a)Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator.  After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

10

 

--------------------------------------------------------------------------------

 

(b)Vesting Criteria and Other Terms.  The Administrator will set the vesting
period, which shall be established in accordance with Section 4(d) of the Plan,
and the vesting criteria in its discretion, which may be service-based and/or
performance-based vesting criteria.  The Administrator may set vesting criteria
based upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.  

(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator.  Notwithstanding any provision of the Plan to the contrary,
including but not limited to Section 4(d), in the event of the death,
Disability, retirement or other termination of service of a Service Provider or
a Change-in-Control at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.

(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made as soon as practicable, and in no event later than sixty (60) days, after
the date(s) set forth in, and otherwise subject to the terms and conditions of,
the Award Agreement or as provided by the Plan Administrator.  The
Administrator, in its sole discretion, may settle earned Restricted Stock Units
in cash, Shares, or a combination of both, as provided in the Award
Agreement.  Notwithstanding the foregoing to the contrary, the Administrator is
authorized, in its sole discretion from time to time, to allow participants to
further defer receipt of the Shares or cash issued in settlement of Restricted
Stock Units pursuant to the terms of any nonqualified deferred compensation
program as may be established by the Company from time to time in its discretion
for eligible employees or Directors.  

(e)Cancellation.  On the date set forth in, and otherwise subject to the terms
and conditions of, the Award Agreement or as provided by the Administrator, all
unearned Restricted Stock Units will be terminated and forfeited to the Company.

(f)Dividend Equivalents. The Administrator is authorized to grant to
Participants dividend equivalents based on the dividends declared on Shares that
are subject to any outstanding Restricted Stock Unit.  Unless otherwise provided
by the Administrator or in the Award Agreement, for an Award of Restricted Stock
Units that is subject to performance-based vesting conditions, dividend
equivalents shall be accrued only with respect to the target number of
Restricted Stock Units, and additional dividend equivalents will not be earned
for any Restricted Stock Units earned in excess of target.  Dividend equivalents
shall be credited as of dividend payment dates during the period between the
date the Restricted Stock Unit Award is granted and the date the Restricted
Stock Unit Award is vested, paid or expired. Such dividend equivalents shall be
converted to cash, Shares or additional Restricted Stock Units by such formula
and at such time and subject to such limitations as may be determined by the
Administrator. Dividend equivalents accruing on unvested Restricted Stock Units
shall, as provided in the Award Agreement, either (i) be reinvested in the form
of additional Shares, which shall be subject to the same vesting provisions as
provided for in the Restricted Stock Unit Award or (ii) be held by the Company
under the same vesting provisions in an account allocated to the Participant and
accumulated, with or without interest in the Administrator’s discretion, until
the date upon which the Restricted Stock Unit Award becomes vested. For the
avoidance of doubt, no dividend equivalents or accrued interest, if any, may be
paid before the underlying Restricted Stock Units vest, and to the extent an
Award of Restricted Stock Units is terminated, cancelled or forfeited in whole
or in part, due to failure to meet performance conditions or otherwise, any
dividend equivalents and accrued interest if any, credited with respect to such
Award shall be terminated, cancelled or forfeited at the same time and to the
same extent as such Award.

9.

Stock Appreciation Rights.

(a)Grant of Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion. No dividends or dividend equivalents may be granted in respect
of any Stock Appreciation Right, and holders of Stock Appreciation Rights carry
no voting rights.

(b)Number of Shares.  The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

(c)Exercise Price and Other Terms.  The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.  Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted

11

 

--------------------------------------------------------------------------------

 

under the Plan. Any vesting period for a Stock Appreciation Right shall be
established in accordance with Section 4(d) of the Plan.

(d)Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement or as provided by the
Administrator.  Notwithstanding the foregoing, Stock Appreciation Rights shall
be subject to a maximum term of ten (10) years and to the provisions of
subsection 6(d) relating to exercise.

(f)Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.

As provided in the Award Agreement or except as otherwise determined by the
Administrator, the payment to the Participant upon exercise of a Stock
Appreciation Right may be in cash, in Shares of equivalent value, or in some
combination thereof.

10.

Performance Units and Performance Shares.

(a)Grant of Performance Units and/or Performance Shares.  Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole
discretion.  The Administrator will have complete discretion in determining the
number of Performance Units and Performance Shares granted to each
Participant.  The Administrator may, in its sole discretion, provide that Awards
of Performance Shares and Performance Units earn dividends or dividend
equivalents, as applicable, in accordance with, and subject to the restrictions
of, Section 7(g) and Section 8(f), respectively.  For the avoidance of doubt, no
dividends or dividend equivalents or accrued interest, if any, earned with
respect to a Performance Unit Award or a Performance Share Award may be paid
before the underlying Award vests, and to the extent an Award of Performance
Units or Performance Shares is terminated, cancelled or forfeited in whole or in
part, due to failure to meet performance conditions or otherwise, any dividends,
dividend equivalents and accrued interest if any, credited with respect to such
Award shall be terminated, cancelled or forfeited at the same time and to the
same extent as such Award.

(b)Performance Objectives and Other Terms.  The Administrator will set
performance objectives and/or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid out to the
Service Providers.  The time period during which the performance objectives or
other vesting provisions must be met will be called the “Performance
Period.”  Each Award of Performance Units and Performance Shares will be
evidenced by an Award Agreement that will specify the Performance Period,
vesting period (which shall be established in accordance with Section 4(d)) and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.  The Administrator may set performance objectives, which may be
based on financial, strategic or operational goals or any other performance
goals or metrics determined by the Administrator in its discretion.  Such
performance objectives may be based upon the achievement of Company-wide,
divisional, or individual goals, measured on an absolute or relative basis, or
any other goals, metrics or bases determined by the Administrator in its
discretion.

(c)Earning of Performance Units and Performance Shares.  After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares will be entitled to receive a payout of the number of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding performance
objectives or other vesting provisions have been achieved.  After the grant of a
Performance Units or Performance Shares, notwithstanding any provision of the
Plan to the contrary, including but not limited to Section 4(d), the
Administrator may, in its sole discretion, reduce or waive any performance
objectives or other vesting provisions for such Performance Unit or Performance
Share.

12

 

--------------------------------------------------------------------------------

 

(d)Form and Timing of Payment of Performance Units and Performance
Shares.  Payment of earned Performance Units and Performance Shares will be made
as soon as practicable after the expiration of the applicable Performance
Period.  The Administrator, in its sole discretion, may pay earned Performance
Units and Performance Shares in the form of cash, in Shares, or a combination
thereof.

(e)Cancellation of Performance Units and Performance Shares.  On the date set
forth in, and otherwise subject to the terms and conditions of, the Award
Agreement or as otherwise provided by the Administrator, all unearned or
unvested Performance Units and Performance Shares will be forfeited to the
Company.

11.

Compliance With Code Section 409A.  

(a)Awards are intended to operate in a manner that they are either exempt from
the application of, or comply with, the requirements of Code Section 409A such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A, except as
otherwise determined in the sole discretion of the Administrator, provided no
warranty of such compliance or exemption is hereby made.  The Plan and each
Award Agreement under the Plan is intended to meet the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Code Section 409A, the Award is intended to be
granted, paid, settled or deferred in a manner that will meet the requirements
of Code Section 409A, and the Plan and Award Agreements shall be interpreted and
administered accordingly, though no guarantee or warranty of such compliance is
made to any individual.  The parties agree that this Plan may be amended, as
determined in the discretion of the Administrator, and as may be necessary or
advisable to comply with Section 409A of the Code and all related rules and
regulations in order to preserve the payments and benefits provided hereunder.

(b)Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Agreement by reason of the occurrence of a Change-in-Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change-in-Control,
Disability or separation from service meet any description or definition of
“change-in-control event”, “disability” or “separation from service,” as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award. If this provision prevents or delays the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Agreement that is permissible under Section 409A of the Code.

(c)Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee, then, subject to any permissible acceleration of
payment by the Administrator under Treas. Reg. Section 1.409A-3(j)(4)(ii)
(domestic relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi)
(payment of employment taxes):

(i)if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and

(ii)if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

For purposes of this Plan, the term “Specified Employee” has the meaning in
Section 2(pp) of the Plan, provided, however, that, as permitted in such final
regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Section 409A(a)(2)(B)(i) of the Code shall be determined
in accordance with any rules adopted by the Board or

13

 

--------------------------------------------------------------------------------

 

any committee of the Board, which shall be applied consistently with respect to
all nonqualified deferred compensation arrangements of the Company, including
this Plan.

(d)If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Administrator may determine
which Awards or portions thereof will be subject to such exemptions.

(e)If, pursuant to an Award, a Participant is entitled to a series of
installment payments, such Participant’s right to the series of installment
payments shall be treated as a right to a series of separate payments and not to
a single payment. For purposes of the preceding sentence, the term “series of
installment payments” has the meaning provided in Treas. Reg. Section
1.409A-2(b)(2)(iii) (or any successor thereto).

12.Leaves of Absence/Transfer Between Locations.  Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence.  A Participant will not cease to be an Employee in
the case of:

(a)any leave of absence approved by the Company; or

(b)transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.

For purposes of Incentive Stock Options, no such leave may exceed three
(3) months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract.  If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six (6) months following the
first day of such leave, any Incentive Stock Option held by the Participant will
cease to be treated as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option.

13.Transferability of Awards.  Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution or as otherwise provided in this Section 13 and may be exercised,
during the lifetime of the Participant, only by the Participant.  If the
Administrator makes an Award transferable, including, without limitation, for
estate planning purposes by instrument to an inter vivos or testamentary trust
in which the Awards are to be passed to beneficiaries upon the death of the
trustor (settlor) or by gift to Family Members, or pursuant to a domestic
relations order (as defined in the Code) or other court-ordered marital
settlement agreement, such Award shall be subject to the terms of the Plan and
the Award Agreement and shall contain such additional terms and conditions as
the Administrator deems appropriate.  Notwithstanding the foregoing, under no
circumstance may unvested or unexercised Awards be transferred for value or
consideration.

14.Adjustments; Dissolution or Liquidation; Merger or Change-in-Control.

(a)Adjustments.  In the event that any dividend (other than ordinary cash
dividends) or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, will adjust,
in such equitable manner as the Administrator deems appropriate, the number and
class of Shares issuable under the Plan and/or the number, class and, if
applicable, exercise price, of Shares subject to each outstanding Award.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)Change-in-Control.  

(i)In the event of a Change-in-Control, then notwithstanding any other provision
of the Plan or an Award to the contrary, including without limitation Section
4(d), each outstanding Award shall be treated as the Administrator determines in
its discretion without a Participant’s consent, including, without limitation:

14

 

--------------------------------------------------------------------------------

 

(A)Awards may be assumed, or substantially equivalent Awards may be substituted,
by the acquiring or succeeding entity or an affiliate thereof (for purposes of
this Section 14, the “successor”) with appropriate adjustments as to the number
and kind of shares and prices;

(B)upon written notice to a Participant, the Participant’s Awards will terminate
immediately prior to the consummation of such Change-in-Control;

(C)Awards will vest and become exercisable, realizable, or payable, or
restrictions applicable to an Award will lapse, in whole or in part, prior to or
upon consummation of such Change-in-Control, and, to the extent the
Administrator determines, terminate upon the effectiveness of such
Change-in-Control;

(D)(1)  Awards will terminate in exchange for an amount of cash and/or property,
if any, equal to the amount (if any) that would have been attained upon the
exercise of such Award or realization of the Participant’s rights as of the date
of the occurrence of the transaction (and, for the avoidance of doubt, if as of
the date of the occurrence of the transaction the Administrator determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (2) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or

(E)any combination of the foregoing.

In taking any of the actions permitted under this subsection 14(c), the
Administrator will not be obligated to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.

(ii)If, in the event of a Change-in-Control, the successor elects not to assume
or substitute an Award, as determined by the Administrator, then upon the
effective date of the Change-in-Control, the Participant shall fully vest in and
have the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights; all restrictions on then outstanding Restricted Stock and
Restricted Stock Units will lapse; and, with respect to then outstanding
Performance Units, Performance Shares and any other Awards subject to
performance-based vesting conditions, all performance goals or other vesting
conditions will be deemed achieved at one hundred percent (100%) of target
levels and all other terms and conditions met.  In addition, if an Option or
Stock Appreciation Right is not assumed or substituted by the successor in the
event of a Change-in-Control, as determined by the Administrator, the
Administrator may notify the Participant in writing or electronically that the
Option or Stock Appreciation Right shall be exercisable for a period of time
determined by the Administrator in its sole discretion (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement), and the Option or Stock Appreciation Right shall terminate upon the
expiration of such period.

(d)Outside Director Awards.  With respect to Awards granted to an Outside
Director that are assumed or substituted by a successor (in each case as
determined by the Administrator), if, on the date of or following such
assumption or substitution, the Participant’s status as a Director or a director
of the successor, as applicable, is terminated other than upon a voluntary
resignation by the Participant (unless such resignation is at the request of the
successor), then the Participant will fully vest in and have the right to
exercise Options and/or Stock Appreciation Rights as to all of the Shares
underlying such Award for a period of one year following such termination (but
in no event later than the expiration of the term of such Option as set forth in
the Award Agreement); all restrictions on Restricted Stock and Restricted Stock
Units will lapse; and, with respect to Performance Units, Performance Shares and
any other Awards subject to performance-based vesting conditions, all
performance goals or other vesting conditions will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.

(e)Assumption, Conversion or Substitution of Awards. For the purposes of
Sections 14(c) and 14(d), a successor will be deemed to have “assumed or
substituted” an Award under this Plan if the surviving entity substitutes an
Award under this Plan with an award under a plan of the surviving entity having
substantially equivalent value to and terms and conditions not materially less
favorable than the original Award, or otherwise assumes the obligations under
and/or equitably adjusts such original Award. The Administrator or the Board
shall have sole and complete authority and discretion (which authority and
discretion the Administrator or Board may exercise prior to the
Change-in-Control, in which case such exercise of authority and discretion shall
be final and binding) to determine whether the proposed assumption or
substitution of an Award by a successor meets the requirements provided for in
this paragraph. Notwithstanding anything in this Section 14(e) to the contrary,
an Award that vests, is earned or paid out upon the satisfaction of one or more
performance goals will not be considered assumed or substituted if, as
determined by the Administrator or the Board, the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor’s post-Change-in-

15

 

--------------------------------------------------------------------------------

 

Control corporate structure will not be deemed to invalidate an otherwise valid
Award assumption, as determined by the Administrator or the Board.

15.Tax Withholding.

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy any federal, state, local, foreign or
other taxes (including the Participant’s FICA obligation) required to be
withheld with respect to such Award (or exercise thereof).

(b)Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation):

(i)paying cash;

(ii)electing to have the Company withhold otherwise deliverable cash or Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld (or such other amount in the Administrator’s discretion that does not
cause the Award to be treated as a liability instrument under generally accepted
accounting principles); or

(iii)delivering to the Company already-owned Shares having a Fair Market Value
equal to the minimum statutory amount required to be withheld (or such other
amount in the Administrator’s discretion that does not cause the Award to be
treated as a liability instrument under generally accepted accounting
principles).

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.

16.No Effect on Employment or Service.  Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

17.Date of Grant.  The date of grant of an Award shall be, for all purposes, the
date on which the Administrator (or its delegee, to the extent permitted by the
Plan) makes the determination granting such Award, or such other later date as
is determined by the Administrator (or its delegee, to the extent permitted by
the Plan).  Notice of the determination shall be provided to each Participant
within a reasonable time after the date of such grant.

18.Term of Plan.  Following the Board’s adoption of the Plan, the Plan will
become effective upon its approval by the Company’s stockholders (the “Effective
Date”).  It will continue in effect for a term of ten (10) years from the
Effective Date, unless terminated earlier under Section 19 of the Plan.

19.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.

(i)Stockholder Approval.  The Company shall obtain stockholder approval of any
Plan amendment to the extent required by Applicable Laws or otherwise in the
Board’s discretion.

(ii)Effect of Amendment or Termination.  Subject to Section 19(c), no amendment,
alteration, suspension or termination of the Plan shall impair the rights of any
Participant under any then outstanding Award, unless mutually agreed otherwise
between the Participant and the Administrator, which agreement must be in
writing and signed by the Participant and the Company.  Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

(b)Awards Previously Granted. The Administrator may waive any conditions or
restrictions under, amend or modify the terms and conditions of, or cancel or
terminate any outstanding Award at any time, in connection with any termination
of service of a Service Provider or otherwise and notwithstanding any provision
of the Plan to the contrary, including but not limited to Section 4(d);
provided, however, subject to Section 19(c) and the provisions of the applicable

16

 

--------------------------------------------------------------------------------

 

Award Agreement, no such amendment, modification, cancellation or termination
shall impair the rights of a Participant under an Award unless mutually agreed
otherwise between the Participant and the Administrator, which agreement must be
in writing and signed by the Participant and the Company.

(c)Compliance Amendments.  Notwithstanding any other provision of this Section
19, the Plan or any Award Agreement to the contrary, the Administrator may, in
its sole discretion and without the consent of any Participant, amend the Plan
or any Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable in order for the Company, the Plan, an Award or an Award
Agreement to satisfy or conform to any present or future Applicable
Law  (including without limitation, Code Section 409) or to meet the
requirements of any accounting standard.

20.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(b)Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

21.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

22.Recoupment. A Participant’s rights with respect to any Award hereunder shall
in all events be subject to (i) any right that the Company may have under any
Company clawback or recoupment policy as may be in effect from time to time or
any other clawback or recoupment agreement or arrangement applicable to a
Participant; or (ii) any right or obligation that the Company may have regarding
the recoupment of “incentive-based compensation” under Section 10D of the
Exchange Act and any applicable rules and regulations promulgated thereunder
from time to time by the U.S. Securities and Exchange Commission.

17

 